Exhibit 10.1

 

Personal Employment Agreement

 

This Personal Employment Agreement ("Agreement") is entered into as of January
18, 2017 by and between Enertec Electronics Ltd., a company organized under the
laws of the State of Israel, whose principle place of business is located at 27
Hmetzuda street, Azur, Israel, (the "Company") and Oren Harari, (the
"Employee").

 

WHEREASthe Company desires to engage the Employee in the position described in
Exhibit A, and the Employee represents that he has the requisite skill and
knowledge to serve as such; and

 

WHEREASthe parties desire to set forth herein the terms and conditions of the
Employee's engagement by the Company, effective as of the date of this
Agreement, as set forth below.

 

NOW THEREFORE, in consideration of the mutual promises contained herein, and
intending to be legally bound, the parties hereto hereby declare and agree as
follows:

 

1.Appointment; the Position

 

1.1.The Company hereby appoints the Employee to act in the position described in
Exhibit A. The Employee shall report regularly to the officer of the Company set
forth in Exhibit A with respect to Employee's activities and shall be subject to
the direction and control of such officer.     1.2.During the Term (as such term
is defined below), Employee's employment shall be on a full time basis, Employee
shall devote Employee's entire business time and attention to the business of
the Company and shall not undertake or accept any other paid or unpaid
employment or occupation except for the such engagement parties agreed upon
prior to signing this agreement or with the prior written consent of the
management of the Company.     1.3.Employee shall perform Employee's duties
diligently, in good faith and in furtherance of the Company's best interests.
Employee agrees and undertakes to inform the Company, immediately after Employee
becomes aware of it, of any matter that may in any way raise a conflict of
interest between the Employee or any member of Employee's family and the
Company. During the Term, Employee shall not receive any payment, compensation
or benefit from any third party in connection, directly or indirectly, with the
execution of Employee's position.     1.4.Employee shall perform Employee's
duties hereunder at the Company's facilities in Israel, but understands and
agrees that Employee's position may involve travel abroad.

 

2.Employee's Representations and Warranties

 

The Employee represents and warrants that the execution and delivery of this
Agreement and the fulfillment of its terms will not constitute a default under
or conflict with any agreement or undertaking that the Employee may be bound by.
Further, with respect to any past engagement the Employee may have had with
third parties and with respect to any permitted engagement the Employee may have
with any third party during the term of the Employee's engagement with the
Company (for purposes hereof, such third parties shall be referred to as "Other
Employers"), the Employee represents, warrants and undertakes that: (a) the
Employee's engagement with the Company is and will not be in breach of any of
the Employee's undertakings toward Other Employers, and (b) the Employee will
not disclose to the Company, nor use, in provision of any services to the
Company, any proprietary or confidential information belonging to any Other
Employers.

 



 

 

 

3.Term of Employment

 

3.1.The Employee has assumed, or shall assume, Employee's duties on the date set
forth in Exhibit A (the "Commencement Date"). This Agreement shall commence on
the Commencement Date and shall continue until it is terminated as hereafter
provided. The term of this Agreement shall be referred to herein as the "Term".
    3.2.Either party to this Agreement may terminate this Agreement and the
employment relationship hereunder at its own discretion at any time, by giving a
prior written notice of 60 days to the other party.     3.3.Notwithstanding the
aforesaid: (a) in the event of Cause (as defined hereafter) or in the event of
the Disability of Employee (as hereinafter defined), the Company shall be
entitled to terminate this Agreement immediately and this Agreement and the
employment relationship shall be deemed effectively terminated as of the time of
delivery of the Company's notice to that extent. The term "Cause" as used herein
shall mean: (i) a determination by the Company, in the reasonable judgment of
the Board of Directors of the Company (the “Board”), that the Employee has
engaged in gross misconduct or breach of discipline or a serious breach of
confidence; (ii) indictment or conviction of any felony involving moral
turpitude or affecting the Company or its subsidiaries; (iii) any refusal to
carry out a reasonable directive of the Board which involves the business of the
Company or any subsidiaries thereof and was capable of being lawfully performed;
(iv) embezzlement of funds of the Company or its subsidiaries; (v) falsification
of records or reports; (vi) ownership, direct or indirect, of an interest in a
person or entity (other than a minority interest in a publicly traded company)
in competition with the products or services of the Company or its subsidiaries,
including those products or services contemplated in a plan adopted by the Board
or its subsidiaries; (vii) any breach of the Employee's fiduciary duties or
duties of care to the Company (except for conduct taken in good faith); (viii)
any breach of this Agreement or the Proprietary Information, Non-Competition and
Assignment of Inventions Agreement attached hereto as Exhibit B, by the
Employee, and (ix) any conduct (other than conduct in good faith) materially
detrimental to the Company or its subsidiaries; (x) any other act or omission
that constitutes "cause" under the laws of any jurisdiction in which the Company
or any of its subsidiaries conducts its business at the time of such act.
“Disability” shall mean any physical or mental illness or injury as a result of
which Employee remains absent from work for a period of six (6) successive
months, or an aggregate of six (6) months in any twelve (12) month period.
Disability shall occur upon the end of such six-month period; (b) Employee's
employment shall be deemed immediately terminated in case of his death.    
3.4.During the period following notice of termination by either party, unless
otherwise determined by the Company in a written notice to Employee, the
Employee shall continue to perform any and all of Employee's duties under this
Agreement and shall cooperate with the Company and use Employee's best efforts
to assist the integration into the Company's organization of the person or
persons who will assume the Employee's responsibilities.

 



- 2 -



 

4.Proprietary Information; Confidentiality and Non-Competition

 

The Employee hereby agrees to the provisions of the Company’s Proprietary
Information, Confidentiality and Non-Competition Agreement attached in Exhibit B
hereto and simultaneously herewith executes a copy thereof.

 

5.Salary

 

5.1.Salary. The Company shall pay to the Employee as compensation for the
employment services an aggregate base salary in the gross amount set forth in
Exhibit A (the “Salary”). Except as specifically set forth herein and except all
insurance and social benefits stated in section 6 hereunder, the Salary includes
any and all payments to which the Employee is entitled from the Company
hereunder and under any applicable law, regulation or agreement. The Employee's
Salary and other terms of employment may be reviewed and updated by the
Company's management, from time to time, at the Company's discretion. The Salary
is to be paid to the Employee in accordance with the Company's normal and
reasonable payroll practices, after deduction of applicable taxes and like
payments.     5.2.The Employee hereby declares and explicitly agrees that
employee's office is of managerial level that requires special degree of trust,
and therefore the provisions of the Hours of Work and Rest Law 5711-1951 shall
not apply to the Employee's employment.     5.3.Payment of the Salary shall be
made no later than the 9th day of each calendar month after the month for which
the salary is being made.

 

6.Insurance and Social Benefits

 

6.1.Subject to the terms of the Extension Order for Comprehensive Pension
Insurance in the Industry pursuant to the Collective Agreements Law 5717-1957
(the "Extension Order") as may be amended from time to time, the Company shall
insure the Employee at the Employee's choice either at a pension fund or under
an accepted Manager's Insurance Scheme, either of which to be selected by the
Employee (the "Insurance Scheme"). In addition, the Employee will be entitled to
have a study fund (Keren Hishtalmut) at his discretion of which the Company will
pay 7.5% and 2.5% will be paid be the Employee.     6.2.With regard to Severance
Pay Law (1963), notwithstanding any terms of the applicable extension order, the
terms of section 14 of said law will not apply, and the following terms shall
apply:

 

6.2.1Upon termination of Employee’s employment in the Company by the Company
(dismissal or retirement) for any reason other than for Cause (as such term is
defined in section 3.3 of the Agreement) the Company shall pay to the employee
the severance payment due to him under the Severance Pay Law (1963), by way of
(i) automatically releasing and transferring to Employee all rights and payments
accrued in the Insurance Scheme (and filling and submitting all required forms
in this regard); and (ii) where the amounts so accrued are smaller than the
amount of severance payments due to the Employee as aforesaid - paying to the
Employee the balance between such accumulated amounts and the severance fees due
to Employee as aforesaid.

 



- 3 -



 

6.2.2Upon Employee’s resignation of his employment in the Company for any reason
other than for Cause the Company shall only automatically release and transfer
to Employee all rights and payments accrued in the Insurance Scheme (and will
fill and submit all required forms in this regard).     6.2.3Notwithstanding
anything above to the contrary, in any of the following events: (i) the event of
termination for Cause; (ii) termination in circumstances that deny the Employee
from the right to receive severance payments under applicable law; or (iii) in
the event of resignation in circumstances where if not for Employee's
resignation, the Company could have dismissed the Employee for Cause – the
Employee shall not be entitled to any severance pay, and the funds accumulated
in the Insurance Scheme towards severance pay will be returned to the Company.

 

6.3The Company shall pay an amount of 2.5% of the Salary towards a fund for the
event of loss of working ability (Ovdan Kosher Avoda).     6.4The Employee will
bear any and all taxes applicable to the Employee in connection with any amounts
paid by the Employee and/or the Company to the Insurance Scheme under this
Section 6.

 

7.Additional Benefits

 

7.1.The Employee shall be entitled to be reimbursed for Employee's necessary and
actual business expenses including related vehicle expenses such as gasoline,
toll roads and acceptable maintenance charges in accordance with the Company’s
policies, as the same shall change from time to time Employee shall be entitled
to that number of vacation days per year set forth in Exhibit A. Vacation days
may be carried forward from one year to the next to the extent permitted by law.
The Employee shall not receive payment in lieu of any unused vacation days,
except in the context of the termination of the Employee's employment with the
Company.     7.2.The Employee's entitlement to sick leave shall be in accordance
with applicable law - against the presentation of appropriate medical records.
    7.3.The Employee shall be entitled to Recreation Pay (Dmei Havra’a) pursuant
to applicable extension order.     7.4.Employee shall be entitled to additional
benefits if and to the extent set forth in Exhibit A.

 



- 4 -



 

8.Miscellaneous

 

8.1.The preamble to this Agreement constitutes an integral part hereof. Headings
are included for reference purposes only and are not to be used in interpreting
this Agreement.     8.2.In case of contradiction between any of the Agreement’s
provisions and the provisions of Exhibits A or B, the provisions of the Exhibits
shall govern.     8.3.The laws of the State of Israel shall apply to this
Agreement and the sole and exclusive place of jurisdiction in any matter arising
out of or in connection with this Agreement shall be the Tel-Aviv Regional Labor
Court.     8.4.The provisions of this Agreement are in lieu of the provisions of
any collective bargaining agreement, and therefore, no collective bargaining
agreement shall apply with respect to the relationship between the parties
hereto (subject to the applicable provisions of law).     8.5.No failure, delay
of forbearance of either party in exercising any power or right hereunder shall
in any way restrict or diminish such party's rights and powers under this
Agreement, or operate as a waiver of any breach or nonperformance by either
party of any terms of conditions hereof.     8.6.In the event it shall be
determined under any applicable law that a certain provision set forth in this
Agreement is invalid or unenforceable, such determination shall not affect the
remaining provisions of this Agreement unless the business purpose of this
Agreement is substantially frustrated thereby.     8.7.This Agreement
constitutes the entire understanding and agreement between the parties hereto,
supersedes any and all prior discussions, agreements and correspondence with
regard to the subject matter hereof, and may not be amended, modified or
supplemented in any respect, except by a subsequent writing executed by both
parties hereto.     8.8.The Employee acknowledges and confirms that all terms of
Employee's employment are personal and confidential, and undertakes to keep such
terms in confidence and refrain from disclosing such terms to any third party.

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

The Company: Enertec Electronics Ltd.   Employee: Oren Harari           By: /s/
David Lucatz   By: /s/ Oren Harari Name: David Lucatz   Name: Oren Harari Title:
President and Chief Executive Officer   Title: Chief Financial Officer

 

- 5 -



Exhibit A

 

To Personal Employment Agreement by an between Enertec Electronics Ltd

and the Employee whose name is set forth herein

 

Name of Employee Oren Harari     ID Number of Employee 27494103     Employee’s
Personal Address

47 Plmach Street, Kfar-Yona, , Israel.

    Position in Company Chief Financial Officer of Micronet Enertec Technologies
Inc. ("MICT")     Reporting to Chief Executive Officer     Commencement Date
January 18, 2017     Salary (NIS)

NIS 23,850 (Twenty-three thousand eight hundred and fifty NIS).

 

NIS 8,750 (Eight thousand seven hundred and fifty NIS)- for global overtime

 

NIS 2,400 (Two thousand four hundred NIS) for non-competition, at total of NIS
35,000.

    Bonus

Employee shall be entitled to a Bonus pursuant to a personal bonus scheme, which
shall be determined on a yearly basis and shall paid based on MICT achieving
any: (i) closing of a merger or acquisition transaction by MICT and/or its
subsidiaries of a target company or business (ii) the closing of an equity
and/or debt fund raising pursuant to a private or public offering ("Entitling
Transaction").

 

In the event of an Entitling Transaction, Employee shall be entitled to a cash
bonus based on the following milestones: If the Entitling Transaction shall be
(i) for a total consideration, equity and/or debt fund raising of up to USD $10
million, Employee shall be entitled to a bonus equal to 0.5% of the Entitling
Transaction related consideration, equity and/or debt fund raising; (ii) for a
total consideration, equity and/or debt fund raising between USD $10 million and
USD $30 million, Employee shall be entitled to a bonus equal to 0.33% of the
Entitling Transaction related consideration, equity and/or debt fund raising; or
(iii) for a total consideration of over USD $30 million Employee shall be
entitled to a bonus equal to 0.2% of the Entitling Transaction related
consideration, equity and/or debt fund raising; all of the above provided
however that in any event the bonus due and payable to Employee per each
Entitling Transaction, such bonus is capped and shall not exceed USD 250,000.

 

Consideration shall mean cash, cash equivalents, stock, warrants or any other
assets or goods transferred in any Entitling Transaction.



 



- 6 -



 

 

Bonus payment shell be paid in full no later than 30 days from Closing of such
Entitling Transaction.

 

In case of an Entitling Transaction which includes an acquisition of shares or
assets and an equity/debt fund raising related to the acquisition, the entitling
consideration amount will be the highest of the two.

 

In case of an Entitling Transaction which will include a share swap of sorts
(and no cash), Employee will be entitled to a minimum bonus in cash of $50,000
and the rest in shares based on the terms of the transaction.

 

In case the above bonus compensation will be less than $50,000 per each 12 month
of employment commencing January 18, 2017, the Company guarantees to pay
Employee the difference between $50,000 and the actual bonus compensation paid.

    Vacation Days per Year 22     Grant of Options

Subject to the receipt of approval required by the compensation committee and/or
the board of directors of Micronet Enertec Technologies Inc. ("MICT" or "Parent
Company"), pursuant to the terms and conditions of the MICT 2012 Incentive Share
Option Plan (the "Plan"), Employee shall be granted options to purchase up to
100,000 shares of the common stock, $0.001 par value per share, at the exercise
price of $4.3 per share, of Micronet Enertec Technologies Inc. (the “Option”).
As aforementioned, the grant of the Options and the exercise price thereof are
subject to the final approval of MICT's Board of Directors (which will be
granted prior to the Commencement Date), to the Plan and to a specific stock
option agreement to be executed under the Plan.

 

A pre condition for the effectiveness of this Agreement shall be the approval by
the Employee and MICT (through its compensation committee and/or the board of
directors of MICT) for adoption of the following terms related to the Options:
1/4 of the Option will vest on the date of grant, and the remainder of the
Option shall vest at a rate of 1/4 upon the completion of every year from the
date of the commencement date. Upon the completion of 3 years following the date
of grant (the “Final Date”) or at such earlier date, as set below, all Options
shall become vested,

 

Notwithstanding anything to the contrary, the Board of Directors may determine
at its sole and exclusive discretion that all or certain Options (including such
that have otherwise not become vested) shall accelerate and shall vest upon a
Corporate Transaction event as set forth in the Plan.

 



- 7 -



 

Company Phone The Employee is entitled to a Company paid mobile phone. The
Employee will transfer his personal mobile phone number 054-9910807 to the
ownership of the Company and the Company will transfer back the ownership of
this number to the Employee once the Employee will cease to be an employee of
the Company.     Additional Agreements None.

 

The Company: Enertec Electronics Ltd.   Employee: Oren Harari           By: /s/
David Lucatz   By: /s/ Oren Harari Name: David Lucatz   Name: Oren Harari Title:
President and Chief Executive Officer   Title: Chief Financial Officer

 

- 8 -



 

Exhibit B

 

to Personal Employment Agreement by an between Eneretc Electronics Ltd.

and the Employee whose name is set forth herein

 

Name of Employee: Oren Harari     ID No. of Employee: 27494103

 

1.General

 

1.1.All the capitalized terms herein shall have the meanings ascribed to them in
the Employment Agreement to which this Exhibit is attached (the “Agreement”);
however, the term "Company" herein includes the parent company of the Company
and any subsidiary thereof, as applicable. For purposes of any undertaking of
the Employee toward the Company, the term Company shall include all subsidiaries
and affiliates of the Company.     1.2.The Employee's obligations and
representations and the Company's rights under this Exhibit shall apply as of
the commencement of the employment relationship between the Company and the
Employee, regardless of the date of execution of the Agreement.

 

2.Confidentiality; Proprietary Information

 

2.1.Employee acknowledges and agrees that Employee will have access to
confidential and proprietary information (whether originated by the Company or
received from third parties) concerning the business and financial activities of
the Company, including information relating to the Company's research and
development, banking, investments, investors, properties, employees, marketing
plans, customers, suppliers, trade secrets, test results, processes, data,
know-how, improvements, inventions, techniques and products (actual or planned).
Such information, whether documentary, written, oral or computer generated,
shall be referred to as "Proprietary Information".     2.2.Proprietary
Information shall be deemed to include any and all proprietary information
disclosed by or on behalf of the Company and irrespective of form but excluding
information that (i) was known to Employee prior to Employee's association with
the Company and can be so proven; (ii) is or shall become part of the public
knowledge except as a result of the breach of the Agreement or this Exhibit by
the Employee; (iii) reflects general skills and experience gained during
Employee's engagement by the Company; or (iv) reflects information and data
generally known in the industries or trades in which the Company operates.    
2.3.Employee agrees that all Proprietary Information, and patents, trademarks,
copyrights and other intellectual property and ownership rights in connection
therewith shall be the sole property of the Company and its assigns. At all
times, both during Employee's engagement by the Company and after Employee's
termination, Employee will keep in confidence and trust all Proprietary
Information, and the Employee will not use or disclose any Proprietary
Information or anything relating to it without the written consent of the
Company, except as may be necessary in the ordinary course of performing
Employee's duties under the Agreement.

 



- 9 -



 

2.4.Upon termination of Employee's employment with the Company, Employee will
promptly deliver to the Company all documents and materials of any nature
pertaining to Employee's work with the Company, and will not take with Employee
any documents or materials or copies thereof containing any Proprietary
Information.     2.5.At all times, both during Employee's employment with the
Company and thereafter, Employee will keep in confidence and trust all
information in connection with his employment terms with the Company, including,
without limitation, the Employee's salary, social and other benefits, terms
regarding Options and any other related information (the "Employment Terms").
Employee will not disclose or discuss any of the Employee's Employment Terms or
anything relating to it, except with the Employee's legal counsel, without the
written consent of the Company.     2.6.Employee's undertakings set forth in
this Section 2 shall remain in full force and effect after termination of this
Agreement or any renewal thereof until the Proprietary Information becomes part
of the public knowledge except as a result of the breach of the Agreement or
this Exhibit by the Employee.

 

3.Disclosure and Assignment of Inventions

 

3.1.Employee understands that the Company is engaged in a continuous program of
research, development, and production and marketing in connection with its
business.     3.2.From and after the date Employee first became employed with
the Company, Employee undertakes and covenants that Employee will promptly
disclose in confidence to the Company all inventions, improvements, designs,
concepts, techniques, methods, systems, processes, know how, computer software
programs, databases, mask works and trade secrets ("Inventions"), whether or not
patentable, copyrightable or protectable as trade secrets, that are made or
conceived or first reduced to practice or created by Employee, either alone or
jointly with others, during the period of Employee's employment and in
connection with Employee's employment.     3.3.Employee agrees that all
Inventions that (a) are developed using equipment, supplies, facilities or trade
secrets of the Company, (b) result from work performed by Employee for the
Company, or (c) relate to the Company's business or current or anticipated
research and development, will be regarded as Service Invention in the meaning
of the Israeli Patent Law, 5727-1967 and will be the sole and exclusive property
of the Company ("Company Inventions").     3.4.Employee hereby irrevocably
transfers and assigns to the Company all worldwide patents, patent applications,
copyrights, mask works, trade secrets and other intellectual property rights in
any Company Invention, and any and all moral rights that Employee may have in or
with respect to any Company Invention, and expressly waives any right to any
consideration of any kind with regard to the Company Inventions, the assignment
of such and any use thereof, including without limitation any royalty payment
and/or other payment with respect thereto.

 



- 10 -



 

3.5.Employee agrees to assist the Company, at the Company's expense, in every
proper way to obtain for the Company and enforce patents, copyrights, mask work
rights, and other legal protections for the Company's Inventions in any and all
countries. Employee will execute any documents that the Company may reasonably
request for use in obtaining or enforcing such patents, copyrights, mask work
rights, trade secrets and other legal protections. Such obligation shall
continue beyond the termination of Employee's employment with the Company for a
period of 2 years. Employee hereby irrevocably designates and appoints the
Company and its authorized officers and agents as Employee's agent and attorney
in fact, coupled with an interest to act for and on Employee's behalf and in
Employee's stead to execute and file any document needed to apply for or
prosecute any patent, copyright, trademark, trade secret, any applications
regarding same or any other right or protection relating to any Proprietary
Information (including Company Inventions), and to do all other lawfully
permitted acts to further the prosecution and issuance of patents, copyrights,
trademarks, trade secrets or any other right or protection relating to any
Proprietary Information (including Company Inventions), with the same legal
force and effect as if executed by the Employee himself.

 

4.Non-Competition

 

4.1.Both Company and Employee acknowledge Employee's right for freedom of
occupation whilst protecting the Company's legitimate interests. Therefore
Employee agrees and undertakes that, so long as Employee is employed by the
Company and for a period of twelve (12) months following termination of
Employee's employment for whatever reason, Employee will not, directly or
indirectly, as owner, partner, joint venturer, stockholder, employee, broker,
agent, principal, trustee, corporate officer, director, licensor or in any
capacity whatsoever engage in, become financially interested in, be employed by,
or otherwise render services to, any business or venture that is engaged in any
activities involving products, information, processes, technology or equipment
that are or could reasonably and imminently be competitive to those of the
Company or any of its subsidiaries or affiliates; provided, however, that
Employee may own any securities of any corporation which is engaged in such
business and is publicly owned and traded but in an amount not to exceed at any
one time one percent of any class of stock or securities of such company, and so
long as Employee has no role in the publicly owned and traded company as
director, employee, consultant or otherwise. Employee agrees and understand that
his Salary (set forth in Exhibit A) includes adequate compensation for his
undertakings in this Section 4.1 and is about 20% higher than it would have been
should the Employee had not taken said undertakings.     4.2.Employee agrees and
undertakes that during the period of Employee's employment and for a period of
twenty four (24) months following termination, Employee will not, directly or
indirectly, including personally or in any business in which Employee is an
officer, director or shareholder, for any purpose or in any place, solicit for
employment or employ any person employed by the Company (or retained by the
Company as a consultant, if such consultant is prevented thereby from continuing
to render its services to the Company) on the date of such termination or during
the preceding twelve (12) months.

 



- 11 -



 

4.3.If any one or more of the terms contained in this Section 4 shall for any
reason be held to be excessively broad with regard to time, geographic scope or
activity, the term shall be construed in a manner to enable it to be enforced to
the extent compatible with applicable Israeli law.

 

Employee: Oren Harari         By: /s/ Oren Harari   Name: Oren Harari   Title:
Chief Financial Officer         The Company: Enertec Electronics Ltd.        
By: /s/ David Lucatz   Name: David Lucatz   Title: President and Chief Executive
Officer  

 

 

- 12 -

